UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27549 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 88-0362112 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7701 E. Gray Rd, Suite 104 Scottsdale, AZ 85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 14,565,015 shares of Common Stock, $0.001 par value, as of April 21, 2009. 1 Index Page Number PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as ofMarch 31, 2009 (unaudited)and December 31, 2008 3 Consolidated Statements of Operations for thethree months endedMarch 31, 2009 and 2008 (unaudited) 4 Consolidated Statements of Stockholders' Deficit cumulative from December 31, 2007 toMarch 31, 2009 (unaudited) 5 Consolidated Statements of Cash Flows for three months endedMarch 31, 2009 and 2008 (unaudited) 6 Notes to Financial Statements (unaudited) 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 14 ITEM 4T. Controls and Procedures 14 PART II OTHER INFORMATION 15 ITEM 1. Legal Proceedings 15 ITEM 1A. Risk Factors 15 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Submission of Matters to Vote of Security Holders 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 18 SIGNATURES 18 2 PART I - FINANCIAL INFORMATION Skye International, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, December 31, 2009 2008 (unaudited) ASSETS CURRENT ASSETS Cash $ 973 $ 37,822 Accounts Receivable 26,060 4,852 Inventory 541,874 443,978 Prepaid Expenses 93,847 91,671 Total Current Assets 662,754 578,323 EQUIPMENT, NET 74,516 77,638 OTHER ASSETS Deposits 2,460 2,460 Total Other Assets 2,460 2,460 Total Assets $ 739,730 $ 658,421 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ 345,963 $ 312,189 Accrued Expenses 40,018 82,041 Notes Payable - Related Parties 400,500 413,000 Current portion, Long term debt 3.305 4,407 Accrued Interest Payable 172,141 134,414 Warranty Accrual 41,584 43,486 Total Current Liabilities 1,003,511 989,537 LONG-TERM LIABILITIES Notes payable 8,636 8,814 Convertible Notes Payable, net 387,777 8,055 Total Liabilities 1,399,924 1,006,406 STOCKHOLDERS' EQUITY (DEFICIT) Common Stock: 25,000,000 shares authorized at $0.001par value; Issued and outstanding 13,927,915 and 13,927,915 shares, respectively 13,928 13,928 Common Stock Subscribed 92,000 (24,000 ) Additional Paid in Capital 14,728,057 14,728,057 Accumulated Deficit (15,494,179 ) (15,065,970 ) Total Stockholders' Equity (Deficit) (660,194 ) (347,985 ) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ 739,730 $ 658,421 The accompanying notes are an integral part of these statements. 3 Skye International, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, 2009 2008 REVENUES Product Sales $ 44,989 $ 23,750 Other Income - - Total Revenues 44,989 23,750 Cost of Goods Sold 42,451 17,500 Gross Profit 2,538 6,250 EXPENSES Legal and Professional 130,515 67,008 General and Administrative 192,426 119,656 Research and Development 6,728 8,799 Advertising and Marketing 47,540 3,337 Depreciation 6,052 2,713 Total Expenses 383,261 201,513 Net (Loss) from Operations (380,723 ) (195,263 ) OTHER INCOME AND (EXPENSE) Gain on Extinguishment of Debt - 479,922 Interest Expense (47,486 ) (51,369 ) Total Other Income (Expense) (47,486 ) 428,553 Net Income (Loss) before Income Taxes (428,209 ) 233,290 Income Tax Expense - - NET INCOME (LOSS) $ (428,209 ) $ 233,290 Basic and dilutedearnings (loss) per common share $ (0.03 ) $ 0.01 Weighted Average Number of Common Shares Outstanding 13,927,915 7,481,813 The accompanying notes are an integral part of these statements. 4 Skye International, Inc., and Subsidiaries CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY (DEFICIT) (unaudited) Common Stock Common Stock Paid in Accumulated Total Shares Amount Subscribed Capital Deficit Deficit Balance December 31, 2007 7,481,813 $ 7,482 $ 108,675 $ 11,152,910 $ (14,536,470 ) $ (3,267,403 ) Common stock issued for related party services 62,500 62 49,938 50,000 Common stock issued for consulting services 1,204,905 1,205 692,590 693,795 Common stock issued for cash 1,672,656 1,673 (24,000 ) 533,577 511,250 Common stock issued for related party debt 3,506,104 3,506 (108,675 ) 1,167,465 1,062,296 Beneficial conversion feature 900,000 900,000 Fair Value Options Granted 231,577 231,577 Fractional shares cancelled in reverse stock split (63 ) Net Loss (529,500 ) (529,500 ) Balance December 31, 2008 13,927,915 13,928 (24,000 ) 14,728,057 (15,065,970 ) (347.985 ) Common Stock Subscribed To Be Issued 116,000 116,000 Net Loss (428,209 ) (428,209 ) Balance March 31, 2009 13,927,915 $ 13,928 $ 92,000 $ 14,728,057 $ (15,494,179 ) $ (660,194 ) The accompanying notes are an integral part of these statements. 5 Skye international, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, 2009 2008 Operating Activities Net Income (Loss) $ (428,209 ) $ 233,290 Gain on Extinguishment of Debt (479,922 ) Depreciation Expense 6,052 2,713 Amortization of Discount on Notes Payable 4,722 - Changes in assets and liabilities: Inventory (97,896 ) 10,596 Accounts Receivable (21,208 ) (23,750 ) Prepaid Expense (2,176 ) (3,117 ) Accrued Interest Payable 37,727 (7,500 ) Accounts Payable and Accrued Expenses (10,151 ) 24,507 Net Cash (Used)in Operating Activities (511,139 ) (243,183 ) Investing Activities Purchaseof Assets (2,930 ) (8,425 ) Net Cash (Used)in Investing Activities (2,930 ) (8,425 ) Financing Activities Stock Subscriptions 116,000 2,034 Repayment of Notes Payable (13,780 ) - Proceeds from Notes Payable 375,000 240,000 Net Cash Provided by Financing Activities 477,220 242,034 Net Increase/(Decrease) in Cash (36,849 ) (9,574 ) Cash, Beginning of Period 37,822 35,331 Cash, End of Period $ 973 $ 25,757 Supplemental Information: Cash Paid for: Income Taxes $ - $ - Interest Expense $ 4,667 $ 58,869 Non Cash Financing Activities: Common Stock Issued for Debt $ - $ - The accompanying notes are an integral part of these statements. 6 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Condensed Financial Statements March 31, 2009 (unaudited) NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at March 31, 2009, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2008 audited financial statements.The results of operations for the periods ended March 31, 2009 and 2008 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.Historically, the Company has incurred significant annual losses, which have resulted in an accumulated deficit of $15,494,179 at March 31, 2009and raises substantial doubt about the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company increasing sales to the point it becomes profitable.The Company may need to raise additional capital for marketing to increase its sales. If the Company is unable to increase sales sufficiently or obtain adequate capital, it could be forced to cease operation.The accompanying financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. Management plans to increase sales by increasing its marketing program and to obtain additional capital from the private placement of shares of its common stock. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. NOTE 3 - SUBSEQUENT EVENTS Subsequent to March 31, 2009, the Company issued 277,100 shares of its common stock at $.25 per share for services performed, 260,000 shares of its common stock at $.25 per share for cash, and 100,000 shares of its common stock at $.27 per share for cash. NOTE 4 - INVENTORY The Company contracts with several third parties to manufacture Fortis units, sub and final assemblies. Parts and material inventory is stated at the lower of cost (first-in, first-out) or net realizable value of $541,874 at March 31, 2009.Parts and materials purchased for development and testing are directly expensed to Research and Development. NOTE 5 - USE OF ESTIMATES The discussion and analysis of the Company's financial condition and results of operations are based upon the Company's consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires making estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from these estimates under different assumptions or conditions. Critical accounting policies are defined as those that entail significant judgments and estimates, and could potentially result in materially different results under different assumptions and conditions. 7 FORWARD-LOOKING STATEMENTS This document contains forward-looking statements.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements as a result of being a penny stock issuer.You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include, but are not limited to: o our ability to diversify our operations; o our ability to successfully compete in the energy efficient industry; o inability to raise additional financing for working capital; o the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operation which may require management to make estimates about matters that are inherently uncertain; o our ability to attract key personnel; o our ability to operate profitably; o deterioration in general or regional economic conditions; o changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; o adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; o inability to achieve future sales levels or other operating results; o the inability of management to effectively implement our strategies and business plans; o the unavailability of funds for capital expenditures. AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC that can be inspected and copied at the public reference facility maintained by the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405. Information regarding the public reference facilities may be obtained from the SEC by telephoning 1-800-SEC-0330. The Company’s filings are also available through the SEC’s Electronic Data Gathering Analysis and Retrieval System which is publicly available through the SEC’s website (www.sec.gov). Copies of such materials may also be obtained by mail from the public reference section of the SEC at 100 F Street, N.E., Room 1580, Washington, D.C. 20549-0405 at prescribed rates. 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the financial statements and accompanying notes included in this Form 10-Q. Plan of Operation The Company is in the business of designing, developing, manufacturing and marketing consumer lifestyle products including, initially, several models of electric tankless and point-of-use water heaters. The FORTIS™, Paradigm™ and HeatWave™ product lines, as well as future product lines, are sold primarily through manufacturer representatives in the wholesale market. A critical component of our operating plan impacting our continued existence is the ability to obtain additional capital through equity and/or debt financing.
